Perlin, C.J. Claimant, R. Dron Electrical Company, a Delaware Corporation, engaged in electrical construction and maintenance, seeks the sum of $426.17 for services rendered the State of Illinois. The Departmental Report, which was submitted by the Division of Highways, states as follows: “In April, 1965, the State of Illinois, through its Department of Public Works and Buildings, Division of Highways, contracted with R. Dron Electrical Company for certain repairs to traffic signals located at the intersection of Route Nos. 111 and 140 in Madison County. “The repairs were ordered by properly authorized persons in District 8 of the Division of Highways, and they were made promptly and satisfactorily. The charges for the material and labor used in making the necessary repairs were reasonable. “No part of R. Dron Electrical Company’s bill of $426.17 has been paid, and the only reason the bill cannot now be paid is that the appropriation therefor has lapsed. “As of September 30, 1965, there was an unobligated balance of sufficient amount in the appropriation from which the claimant’s invoice could and would have been paid.” It has long been a rule of this Court that, where a contract with the State has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; and, (4) adequate funds were available at the time the contract was entered into, this Court will enter an award for the amount due. National Korectaire Company vs. State of Illinois, 22 C.C.R. 302; Gilbert-Hodgman, Inc., vs. State of Illinois, 24 C.C.R. 509. Since all the qualifications have been met in the instant case, claimant is hereby awarded the sum of $426.17.